Memorandum: Petitioner mother appeals from an order *1769dismissing her petition seeking custody of her child. We reject her contention that Family Court’s determination lacks a sound and substantial basis in the record and thus that the court should have granted her petition (see Matter of Harrington v Harrington, 63 AD3d 1618 [2009], lv denied 13 NY3d 705 [2009]). Although there is some evidence in the record that respondent father actively interfered with the mother’s relationship with the child (see Matter of Irwin v Neyland, 213 AD2d 773, 774 [1995]), other factors support the court’s determination and we accord great deference to that determination (see Matter of Thayer v Ennis, 292 AD2d 824, 825 [2002]). The record does not support the further contention of the mother that she did not receive effective assistance of counsel (see generally Matter of Howard v McLoughlin, 64 AD3d 1147 [2009]). We note in particular that there was extensive cross-examination of the parties, and that the court had issued decisions with respect to previous petitions by both parties and thus was familiar with the circumstances of the case. Present — Hurlbutt, J.P, Smith, Fahey and Garni, JJ.